             Case 20-34622 Document 367 Filed in TXSB on 02/09/21 Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  02/11/2021
                                                                      )
    In re:                                                            )     Chapter 11
                                                                      )
    FTS INTERNATIONAL, INC.,                                          )     Case No. 20-34622 (DRJ)
                                                                      )
                             Reorganized Debtor.                      )
                                                                      )
    Tax I.D. No. XX-XXXXXXX                                           )

                              FINAL DECREE CLOSING THE
                       CHAPTER 11 CASE OF FTS INTERNATIONAL, INC.                                 (Docket No. 362)

             Upon the motion (the “Motion”)1 of the above-captioned reorganized debtor (the

“Reorganized Debtor”) for entry of a final decree (this “Final Decree”) closing the

above-captioned chapter 11 case, all as more fully set forth in the Motion; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and this Court having found that this is

a core proceeding pursuant to 28 U.S.C. § 157(b) and that this Court may enter a final order

consistent with Article III of the United States Constitution; and this Court having found that venue

of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the relief requested in the Motion is in the best interests of the

Reorganized Debtor’s estates, their creditors, and other parties in interest; and this Court having

found that the Reorganized Debtor’s notice of the Motion and opportunity for a hearing on the

Motion were appropriate under the circumstances and no other notice need be provided; and this

Court having reviewed the Motion; and this Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and upon all of the




1     Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
        Case 20-34622 Document 367 Filed in TXSB on 02/09/21 Page 2 of 4




proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

       1.      The following Lead Case is hereby closed, effective as of the date of this Final Decree;

provided, that this Court shall retain jurisdiction as provided in the Plan and the order confirming the

Plan (the “Confirmation Order”).

                                   Debtor                                     Case No.
         FTS International, Inc.                                        20-34622

       2.      Entry of this Final Decree is without prejudice to the rights of the Reorganized

Debtor, or any party in interest, to seek to reopen the Lead Case for cause pursuant to

section 350(b) of the Bankruptcy Code.

       3.      The Reorganized Debtor, no later than fourteen days after the date of entry of the

Final Decree, shall file a post-confirmation report for the first quarter of 2021 through the date of

entry of the Final Decree and shall serve a true and correct copy of said statements on the United

States Trustee (the “U.S. Trustee”).

       4.      The Reorganized Debtor shall pay the appropriate sum of quarterly fees due and

payable under 28 U.S.C. § 1930(a)(6)(A) and (B) with respect to the Reorganized Debtor by

remitting payment to the United States Trustee Payment Center, P.O. Box 6200-19, Portland,

Oregon, 97228-6200 no later than the later of (x) fourteen days after the date of entry of the Final

Decree and (y) the date on which such quarterly fees are otherwise due, and shall furnish evidence

of such payment to the acting U.S. Trustee, 515 Rusk, Suite 3516, Houston, Texas. The payment

shall reflect the Reorganized Debtor’s account numbers and shall be transmitted with a “Chapter




                                                   2
         Case 20-34622 Document 367 Filed in TXSB on 02/09/21 Page 3 of 4




11 Quarterly Disbursement and Fee Report” available from the U.S. Trustee. This Court shall

retain jurisdiction to enforce of fees assessed under 28 U.S.C. § 1930(a)(6)(A) and (B).

         5.    Following the completion of the services identified in paragraphs 6 and 7 below,

Epiq Corporate Restructuring, LLC (“Epiq”) shall have no further obligations to this Court or any

party in interest with respect to the claims, noticing, and solicitation services in these chapter 11

cases.

         6.    Consistent with the Order Appointing Epiq Corporate Restructuring, LLC as

Claims, Noticing, Solicitation, and Administrative Agent [Docket No. 43], within thirty (30) days

following entry of this Final Decree, Epiq shall prepare a final claims register for the Clerk’s Office

pursuant to any guidelines for implementing 28 U.S.C. § 156(c), and archive all proofs of claim

with the Philadelphia Federal Records Center, at the direction of the Clerk’s Office.

         7.    Epiq will collect and forward any mail regarding these chapter 11 cases after entry

of this Final Decree mail as soon as reasonably practicable to the Reorganized Debtor, provided

that the Reorganized Debtor shall provide Epiq with reasonable compensation and reimburse Epiq

for its reasonable and documented expenses in connection with any such mail forwarding services

provided by Epiq to the Reorganized Debtor after the date of entry of this Final Decree.

         8.    The Debtor, the Reorganized Debtor, or any Entity authorized pursuant to the Plan,

and their respective agents are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Final Decree in accordance with the Motion.

         9.    Nothing in this Final Decree shall change the amount or nature of any distribution,

or any other substantive rights, that any claim against or interest in any Debtor would have been




                                                  3
        Case 20-34622 Document 367 Filed in TXSB on 02/09/21 Page 4 of 4




entitled to under the Plan, the Confirmation Order, the Bankruptcy Code, the Bankruptcy Rules,

or otherwise, had this Final Decree not been entered.

       10.     Notwithstanding anything to the contrary, the terms and conditions of this Final

Decree shall be immediately effective and enforceable upon its entry.

       11.     Notwithstanding the relief granted in this Final Decree and any actions taken

pursuant to such relief, nothing in this Final Decree shall be deemed: (a) an admission as to the

validity of any prepetition claim against a Debtor entity; (b) a waiver of the right of the Debtor,

the Reorganized Debtor or any entity authorized pursuant to the Plan, as applicable, to dispute any

prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d) an

implication or admission that any particular claim is of a type specified or defined in this Final

Decree or the Motion; (e) a request or authorization to assume any prepetition agreement, contract,

or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtor’s

rights or the rights of any other Person under the Bankruptcy Code or any other applicable law; or

(g) a concession by the Debtor, the Reorganized Debtor, or any entity authorized pursuant to the

Plan, as applicable, that any liens (contractual, common law, statutory, or otherwise) satisfied

pursuant to the Motion are valid, and the Debtor, the Reorganized Debtor or any entity authorized

pursuant to the Plan, as applicable, expressly reserve their rights to contest the extent, validity, or

perfection or seek avoidance of all such liens.

       12.     This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Final Decree.


     Signed:
 Dated:      February
        __________,   09, 2021.
                    2021
 Houston, Texas                                       DAVID R. JONES
                                                      ____________________________________
                                                      UNITED STATES BANKRUPTCY JUDGE
                                                      DAVID R. JONES
                                                      UNITED STATES BANKRUPTCY JUDGE


                                                  4
